Eckert, J. On April 9, 1938, the claimant, Mabel Albright, an employee of the respondent at the Lincoln State School and Colony, slipped and fell upon a patch of ice on the grounds of the institution, sustaining a fracture of the left hip. She was hospitalized from the date of the accident until October 15,1938, and all medical services were furnished by the respondent. Upon her discharge from the hospital, claimant returned to her home in Lincoln. She walked with crutches until January 15, 1939, and with a cane until the middle of May, 1939. She returned to work on June 1, 1939, at a salary of $90.75 per month, the same salary she received for the year immediately preceding the injury. Claimant received one month’s salary while she was incapacitated. She is a widow with no children under sixteen years of age at the time of the injury. Claimant and respondent, at the time of the accident, were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of the employment. The record discloses that claimant suffered a fracture to her left hip about five years prior to the injury of April 9, 1938. The record also contains a statement of the comparative degrees of functions of the various component parts of each inferior extremity of claimant as determined by two physicians on August 4, 1941. It is not possible, however, for the court to determine from the record what disability, if any, claimant may have as a result of the injury of April 9, 1938, and what disability, if any, she may have as. a result of the earlier injury. Furthermore, claimant testified that since she has returned to work, her leg is improving, and that she is able to be on her feet as much as three-fourths of her working day. The record is insufficient to sustain an award for any permanent loss of use of claimant’s left leg. Claimant, however, was totally disabled from April 9, 1938, to June 1, 1939. She is therefore entitled to receive the sum of $10.47 per week for a period of fifty-nine and five-sevenths weeks, or the sum of $625.21. An award is therefore entered in favor of the claimant in the amount of $625.21, all of which has accrued and is payable forthwith.